Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55:
JP 2018-054776.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/15/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a diameter larger than that of the leading end portion”, line 6 renders the claim indefinite in view of the preamble “a welding electrode tip mounted on a leading end portion of a shank”, line 1, because it is unclear whether “a Further regarding claim 1, the limitation “the first insertion piece and the second insertion piece have a thickness by overlap”, line 9, renders the claim indefinite, because it is unclear whether “a thickness” refers to a thickness of the first insertion piece, a thickness of the second insertion piece, or a thickness of the first insertion piece and the second insertion piece considered together. The first insertion piece and the second insertion piece each have a thickness regardless of overlap. For examination purposes, the limitation is construed to be reciting “the first insertion piece has a thickness, the second insertion piece has a thickness, and the first insertion piece and the second insertion piece together have a combined thickness by overlap”, or equivalent; and such a clarification is proposed to be made for the limitation.

Regarding claim 2, the limitation “the surface of the first insertion piece and the surface of the second insertion piece are orthogonal surfaces, respectively, relative to an axis direction”, line 7, renders the claim indefinite, because it is unclear whether the surface of the first insertion piece and the surface of the second insertion piece are orthogonal to each other, or whether the surface of the first insertion piece is orthogonal to an axis direction and the surface of the second insertion piece is also orthogonal to that axis direction or to another axis direction. Further, for the latter orthogonal relationship situation, it is unclear whether the surface of the first insertion piece and the surface of the second insertion piece are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over RIGAUX (US 2003/0201253 A1), in view of CHRISTENSEN ET AL (US 9,789,678 B1).
Regarding claim 1, Rigaux discloses
a removal device [apparatus, fig. 2] of a welding electrode tip mounted on a leading end portion of a shank [intended use of removal device; apparatus removes welding electrode cap 3 from recessed end portion 13 of shank 5, fig. 3], the removal device comprising:
[wedge 31, fig. 1 and  fig. 5] into a space formed between an end surface of a large diameter portion of the shank [upper surface of wedge 31 mates with bottom face of shank 5, fig. 5; bottom face of shank 5 has outer diameter larger than diameter of recessed end portion 13, fig. 3] and an end surface of the welding electrode tip [back surface 15 of cap 3, fig. 3] from an outside of the shank in a radial direction [wedge 31 inserted in radial direction of shank 5 from outside of diameter of shank 5, fig. 5], the large diameter portion having a diameter larger than that of the leading end portion [bottom face of shank 5 has outer diameter larger than diameter of recessed end portion 13, fig. 3], and the first insertion piece having a wedge shape having a thickness that increases from a front end to a back portion in an insertion direction [wedge 31 increases in thickness from tip to away from shank 5, fig. 5].
However, Rigaux does not explicitly disclose
	a first insertion piece and a second insertion piece that are inserted into a space formed between an end surface and an end surface to face each other, and each of the first insertion piece and the second insertion piece having a wedge shape having a thickness that increases from a front end to a back portion in an insertion direction, wherein
	the first insertion piece and the second insertion piece have a thickness by overlap of the first insertion piece and the second insertion piece, and
	the thickness changes from a thickness smaller than a length of the space to a thickness larger than the length of the space according to an overlap amount in the space.
Christensen discloses a cleaving apparatus [cleaving tool (1), fig. 1; solves problem analogous to Rigaux in mechanically forcing apart lower surface of second object 120 and upper surface of first object 100 through insertion into separation space occupied by adhesive layer 110, fig. 1]; Christensen teaches among other limitations
	a first insertion piece [second cleaving wedge 20B, fig. 1] and a second insertion piece [first cleaving wedge 20A, fig. 1] that are inserted into a space formed between an end surface and an end surface to face each other [first cleaving wedge 20A and second cleaving wedge 20B inserted towards each other into separation space 110 between lower surface of second object 120 and upper surface of first object 100, fig. 1], and each of the first insertion piece and the second insertion piece having a wedge shape having a thickness that increases from a front end to a back portion in an insertion direction [first cleaving wedge 20A and second cleaving wedge 20B increase in thickness from tip of each to away from lower surface of second object 120 and upper surface of first object 100, fig. 1], wherein
	the first insertion piece and the second insertion piece have a thickness by overlap of the first insertion piece and the second insertion piece [first cleaving wedge 20A and second cleaving wedge 20B each have thickness, fig. 1;  "first cleaving wedge 20A and second cleaving wedge 20B are in contact with each other, or alternatively overlapping each other (e.g. first cleaving wedge 20A is above second cleaving wedge 20B)", col. 3 line 40, Detailed Description; overlapped first cleaving wedge 20A and second cleaving wedge 20B have combined total thickness, fig. 5H], and
	the thickness changes from a thickness smaller than a length of the space to a thickness larger than the length of the space according to an overlap amount in the space [first cleaving wedge 20A and second cleaving wedge 20B have combined total thickness, fig. 5H; first cleaving wedge 20A and second cleaving wedge 20B combined total thickness is smaller than separation space 110 when tips overlap, then is larger than separation space 110 when further overlapped, fig. 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus with wedge, of Rigaux, by duplicating the wedge and having first and second wedges move towards each other and overlap to cleave apart two surfaces, as taught by Christensen, for the purpose of creating more thickness for cleaving apart or separation of two surfaces of two objects, for the advantage of increased efficiency of separation by utilizing the thickness of two wedges [Christensen, col. 9 line 33, Detailed Description, describing fig. 5H: "the base height Hb may be selected so that the first bottom surface Sba is below the second bottom surface Sfb, so that the first cleaving wedge 20A and second cleaving wedge 20B meet when the apparatus is closed"].

Regarding claim 2, Rigaux, and Christensen discloses substantially all the limitations as set forth above, such as
	the first insertion piece, the end surface of the large diameter portion, the second insertion piece, and the end surface of the welding electrode tip.
	Rigaux further discloses
	the first insertion piece includes a surface that contacts the end surface of the large diameter portion [upper surface of wedge 31 mates with bottom face of shank 5, fig. 5],
	the surface of the first insertion piece is an orthogonal surface, relative to an axis direction [upper surface of wedge 31 is orthogonal to axis of shank 5, fig. 5],
[lower surface of wedge 31 is inclined relative to upper surface of wedge 31, fig. 5].
However, Rigaux does not explicitly disclose
	the second insertion piece includes a surface that contacts the end surface of the welding electrode tip or the first insertion piece includes a surface that contacts the end surface of the welding electrode tip and the second insertion piece includes a surface that contacts the end surface of the large diameter portion,
	the surface of the second insertion piece is an orthogonal surface, relative to an axis direction,
	the second insertion piece includes an inclined surface relative to the orthogonal surface,
	and
	the inclined surface of the first insertion piece and the inclined surface of the second insertion piece contact each other in the space.
Christensen teaches among other limitations
	the second insertion piece [first cleaving wedge 20A, fig. 1] includes a surface that contacts the end surface of the welding electrode tip [first bottom surface Sba, fig. 5H contacts Rigaux back surface 15 of cap 3, in a modification of Rigaux] or the first insertion piece [second cleaving wedge 20B, fig. 1] includes a surface that contacts the end surface of the welding electrode tip [second bottom surface Sbb, fig. 5G contacts Rigaux back surface 15 of cap 3, in a modification of Rigaux] and the second insertion piece [first cleaving wedge 20A, fig. 1] includes a surface that contacts the end surface of the large diameter portion [upper horizontal surface of first cleaving wedge 20A, fig. 5G contacts Rigaux bottom face of shank 5, in a modification of Rigaux],
	the surface of the second insertion piece is an orthogonal surface, relative to an axis direction [upper horizontal surface of first cleaving wedge 20A, fig. 5G is orthogonal to axis of shank 5, in a modification of Rigaux],
	the second insertion piece includes an inclined surface relative to the orthogonal surface [first bottom surface Sla, fig. 5G is inclined relative to upper horizontal surface],
	and
	the inclined surface of the first insertion piece and the inclined surface of the second insertion piece contact each other in the space [second upper surface Sfb of second cleaving wedge 20B contacts first bottom surface Sla, fig. 5G in separation space 110, fig. 5G].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus with wedge, of Rigaux, by duplicating the wedge and having first and second wedges have horizontal and inclined surfaces and overlap to cleave apart two surfaces, as taught by Christensen, for the purpose of creating more thickness for cleaving apart or separation of two surfaces of two objects, for the advantage of increased efficiency of separation by utilizing the thickness of two wedges [Christensen, col. 9 line 33, Detailed Description, describing fig. 5H: "the base height Hb may be selected so that the first bottom surface Sba is below the second bottom surface Sfb, so that the first cleaving wedge 20A and second cleaving wedge 20B meet when the apparatus is closed"].

Claims 3 – 4, and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over RIGAUX (US 2003/0201253 A1), in view of CHRISTENSEN ET AL (US 9,789,678 B1), as applied to claims 1 – 2 above, in further view of JACKSON ET AL (US 5,073,692).
Regarding claims 3 – 4, Rigaux, and Christensen discloses substantially all the limitations as set forth above, such as
	the first insertion piece, the second insertion piece, and the shank.
However, Rigaux does not explicitly disclose
	the first insertion piece and the second insertion piece are rotatable about a common axis.
Christensen teaches among other limitations
	the first insertion piece and the second insertion piece are rotatable about a common axis [second cleaving wedge 20B, and first cleaving wedge 20A, are rotatable about pivot connection 14, fig. 1].
However, Rigaux, and Christensen does not explicitly disclose
	a common axis parallel to an axis of the shank.
Jackson discloses an electrode cap removal apparatus [electrode cap removal apparatus 32, fig. 4]; Jackson teaches among other limitations
	a common axis parallel to an axis of the shank [pivot pin 74 is axis for first electrode cap engaging means 66 and second electrode cap engaging means 68, fig. 4; parallel to axis of electrode cap 16 and electrode shank 18 with shoulder 26, fig. 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus with wedge, of Rigaux, by duplicating the wedge and having first and second wedges move towards each other and overlap to cleave apart two surfaces, as taught by Christensen, for the purpose of creating more thickness for cleaving apart or separation of two surfaces of two objects, for the advantage of increased efficiency of separation by utilizing the thickness of two wedges [Christensen, col. 9 line 33, Detailed Description, describing fig. 5H: "the base height Hb may be selected so that the first bottom surface Sba is below the second bottom surface Sfb, so that the first cleaving wedge 20A and second cleaving wedge 20B meet when the apparatus is closed"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the orientation of a pivot axis, of Christensen, to be parallel to an electrode shank axis, as taught by Jackson, for the purpose of orienting a pivot axis direction for the advantage of utilizing well known mechanical motive means such as a linear drive to effect wedge movement [Jackson, col. 6 line 15, Description: "The first and second electrode cap engaging means 66 and 68 are responsive to reciprocation of the linear drive means 40 and exhibit pivotal action to move from an open, space apart position shown in FIG. 4 to a closed position shown in FIGS. 2 and 5 in which the opposed surfaces of the first and second electrode cap engaging means 66 and 68 engage and separate an electrode cap from an electrode shank"]. 

Regarding claims 7 – 8, Rigaux, Christensen, and Jackson discloses substantially all the limitations as set forth above, such as
	the first insertion piece, and the second insertion piece.
However, Rigaux does not explicitly disclose
	at least one of the first insertion piece and the second insertion piece is supported to be movable in a direction orthogonal to a rotation direction.
Christensen teaches among other limitations
	at least one of the first insertion piece and the second insertion piece is supported to be movable in a direction orthogonal to a rotation direction ["first cleaving wedge 20A and second cleaving wedge 20B are in contact with each other, or alternatively overlapping each other (e.g. first cleaving wedge 20A is above second cleaving wedge 20B)", col. 3 line 40, Detailed Description; overlapped first cleaving wedge 20A and second cleaving wedge 20B moved towards each other causes motion towards and away from pivot connection 14, fig. 1; motion is orthogonal to direction of motion of first cleaving wedge 20A and second cleaving wedge 20B towards each other].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus with wedge, of Rigaux, by duplicating the wedge and having first and second wedges move towards each other and overlap to cleave apart two surfaces, as taught by Christensen, for the purpose of creating more thickness for cleaving apart or separation of two surfaces of two objects, for the advantage of increased efficiency of separation by utilizing the thickness of two wedges [Christensen, col. 9 line 33, Detailed Description, describing fig. 5H: "the base height Hb may be selected so that the first bottom surface Sba is below the second bottom surface Sfb, so that the first cleaving wedge 20A and second cleaving wedge 20B meet when the apparatus is closed"].

Claims 5 – 6, and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over RIGAUX (US 2003/0201253 A1), in view of CHRISTENSEN ET AL (US 9,789,678 B1), as applied to claims 1 – 4, and 7 – 8 above, in further view of JAMES (US 4,676,000).
Regarding claims 5 – 6, Rigaux, and Christensen discloses substantially all the limitations as set forth above, such as
	the first insertion piece, and the second insertion piece.
However, Rigaux does not explicitly disclose
	at least one of the first insertion piece and the second insertion piece is movable in a straight line relative to the other of the pieces.
James discloses repair tool [power repair tool 10, fig. 1]; James teaches among other limitations
	at least one of the first insertion piece and the second insertion piece is movable in a straight line relative to the other of the pieces [cutting blade 11 and cutting blade 12 move in a straight line towards each other, fig. 1; associated structures/features/components shown in fig. 1, to be incorporated in a modification of Rigaux and Christensen].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus with wedge, of Rigaux, by duplicating the wedge and having first and second wedges move towards each other and overlap to cleave apart two surfaces, and by adding structures/features/components to make the movement be in a straight line, as taught by James, for the purpose of arranging blades in a symmetric orientation for the advantage of efficient prying during operation [James, col. 4 line 21, Description: "The blades are oriented in complimentary symmetry fashion with their blades having a bevelled surface leading away from the cutting edge. This facilitates prying one board or member from another during a cutting cycle. The blades meet at their cutting edges when driven into engagement"]. 

Regarding claims 9 – 10, Rigaux, Christensen, and Jackson discloses substantially all the limitations as set forth above, such as
	the first insertion piece, and the second insertion piece.
However, Rigaux does not explicitly disclose
	at least one of the first insertion piece and the second insertion piece is supported to be movable in a direction orthogonal to a movement direction.
Christensen teaches among other limitations
	at least one of the first insertion piece and the second insertion piece is supported to be movable in a direction orthogonal to a movement direction ["first cleaving wedge 20A and second cleaving wedge 20B are in contact with each other, or alternatively overlapping each other (e.g. first cleaving wedge 20A is above second cleaving wedge 20B)", col. 3 line 40, Detailed Description; overlapped first cleaving wedge 20A and second cleaving wedge 20B moved towards each other causes motion towards and away from pivot connection 14, fig. 1; motion is orthogonal to direction of movement of first cleaving wedge 20A and second cleaving wedge 20B towards each other].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus with wedge, of Rigaux, by duplicating the wedge and [Christensen, col. 9 line 33, Detailed Description, describing fig. 5H: "the base height Hb may be selected so that the first bottom surface Sba is below the second bottom surface Sfb, so that the first cleaving wedge 20A and second cleaving wedge 20B meet when the apparatus is closed"].

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over RIGAUX (US 2003/0201253 A1), in view of CHRISTENSEN ET AL (US 9,789,678 B1), and in view of JACKSON ET AL (US 5,073,692), as applied to claims 1 – 10 above, in view of IZUMI ET AL (US 2005/0016967 A1).
Regarding claims 11 – 12, Rigaux, Christensen, and Jackson discloses substantially all the limitations as set forth above, such as
	the first insertion piece, the second insertion piece, the front end, the back portion, the insertion direction, the shank, the end surface of the large diameter portion, and the end surface of the welding electrode tip.
However, Rigaux does not explicitly disclose
	a cutout portion extending from the front end to the back portion in the insertion direction, and

Izumi discloses an electrode tip removal device [device 1, fig. 1]; Izumi teaches among other limitations
	a cutout portion extending from the front end to the back portion in the insertion direction [semi-circular claw 17, semi-circular claw 18, fig. 1, to be incorporated in a modification of Rigaux and Christensen], and
	the cutout portion has a shape into which a part of the shank between the end surface of the large diameter portion and the end surface of the welding electrode tip is fitted [semi-circular claw 17, semi-circular claw 18, fig. 1, contact end face of shank 15 and end face of electrode tip 16, in the space between the end faces, fig. 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus with first and second wedges, of Rigaux and Christensen, by adding at the tip of wedges a semi-circular claw feature, as taught by Izumi, for the purpose of effecting reliable engagement with an electrode with tip for the advantage of enabling efficiency and reliability improvement [Izumi, para. 0004, Summary: "the electrode tip is removed by a movable take-out claw member utilizing a wedge connected to a driving unit, thereby reliably removing the electrode tip and realizing a full automation of the tip removal device"].

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over RIGAUX (US 2003/0201253 A1), in view of CHRISTENSEN ET AL (US 9,789,678 B1), and in view of JAMES (US 4,676,000), as applied to claims 1 – 12 above, in view of IZUMI ET AL (US 2005/0016967 A1).
Regarding claims 13 – 14, Rigaux, Christensen, and James discloses substantially all the limitations as set forth above, such as
	the first insertion piece, the second insertion piece, the front end, the back portion, the insertion direction, the shank, the end surface of the large diameter portion, and the end surface of the welding electrode tip.
However, Rigaux does not explicitly disclose
	a cutout portion extending from the front end to the back portion in the insertion direction, and
	the cutout portion has a shape into which a part of the shank between the end surface of the large diameter portion and the end surface of the welding electrode tip is fitted.
Izumi teaches among other limitations
	a cutout portion extending from the front end to the back portion in the insertion direction [semi-circular claw 17, semi-circular claw 18, fig. 1, to be incorporated in a modification of Rigaux and Christensen], and
	the cutout portion has a shape into which a part of the shank between the end surface of the large diameter portion and the end surface of the welding electrode tip is [semi-circular claw 17, semi-circular claw 18, fig. 1, contact end face of shank 15 and end face of electrode tip 16, in the space between the end faces, fig. 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus with first and second wedges, of Rigaux and Christensen, by adding at the tip of wedges a semi-circular claw feature, as taught by Izumi, for the purpose of effecting reliable engagement with an electrode with tip for the advantage of enabling efficiency and reliability improvement [Izumi, para. 0004, Summary: "the electrode tip is removed by a movable take-out claw member utilizing a wedge connected to a driving unit, thereby reliably removing the electrode tip and realizing a full automation of the tip removal device"]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over RIGAUX (US 2003/0201253 A1), in view of CHRISTENSEN ET AL (US 9,789,678 B1), as applied to claims 1 – 14 above, in view of IZUMI ET AL (US 2005/0016967 A1).
Regarding claim 15, Rigaux, and Christensen discloses substantially all the limitations as set forth above, such as
	the first insertion piece, the second insertion piece, the front end, the back portion, the insertion direction, the shank, the end surface of the large diameter portion, and the end surface of the welding electrode tip.
However, Rigaux does not explicitly disclose
	a cutout portion extending from the front end to the back portion in the insertion direction, and

Izumi teaches among other limitations
	a cutout portion extending from the front end to the back portion in the insertion direction [semi-circular claw 17, semi-circular claw 18, fig. 1, to be incorporated in a modification of Rigaux and Christensen], and
	the cutout portion has a shape into which a part of the shank between the end surface of the large diameter portion and the end surface of the welding electrode tip is fitted [semi-circular claw 17, semi-circular claw 18, fig. 1, contact end face of shank 15 and end face of electrode tip 16, in the space between the end faces, fig. 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus with first and second wedges, of Rigaux and Christensen, by adding at the tip of wedges a semi-circular claw feature, as taught by Izumi, for the purpose of effecting reliable engagement with an electrode with tip for the advantage of enabling efficiency and reliability improvement [Izumi, para. 0004, Summary: "the electrode tip is removed by a movable take-out claw member utilizing a wedge connected to a driving unit, thereby reliably removing the electrode tip and realizing a full automation of the tip removal device"]. 

Conclusion

FUKIZAWA ET AL (US 2017/0173727 A1) discloses an electrode cap detachment device.
PAN (US 2007/0040155 A1) discloses a staple removal device with wedges.
NAKAJIMA ET AL (US 2006/0101630 A1) discloses an electrode cap detaching apparatus.
SHIMADA (US 5,767,474) discloses an electrode tip removal apparatus.
HALL (US 2,703,357) discloses a welding electrode removal tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
05/14/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761